Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed IDS and Printer Rush
Applicant's IDS includes a submitted and filed information disclosure statement (IDS) before mailing date of the issue fee. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The filed IDS and printer rush have therefore entered and made of record.
Claims 2-7, 9-14, and 19-22 remained allowed over the prior arts of record.
Examiner refers to the action below.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
      Claims 2-7, 9-14, and 19-22 as previously presented and understood are allowable over the prior arts of record because the Examiner found neither prior arts of record, nor those currently cited in the filed IDS of 2/5/2021 cited in its entirety, found any motivation to combine any of the prior arts which teaches as cited in the independent claims the apparatus which has a processor for comparing 

Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
2/13/2021